Title: To James Madison from Harry Innes (Abstract), 6 March 1805
From: Innes, Harry
To: Madison, James


6 March 1805, Kentucky. “Desiorous of promoting the views & wish of a friend, & being informed that the Judicial appointments in the lower Dist. of Louisania were not filled, permit me to recommend for nomination the Honble. John Coburn.
“To enable you to form an idea of the merits of this gentleman I shall state the following facts.
“In organi<z>ing the Judicial courts of this State in 1792 the Legislature established a Court of Oyer & Terminer to be composed of three Judges; in the selection of Judges to sit in this Court Mr. Coburn attracted the eye of the Executive & he was appointed one.
“About the year 97 a revolution took place in the Judicial system of the State by abolishing the Court of Oyer & establishing District Courts with both a criminal & civil jurisdiction.
“The conduct of Mr. Coburn still kept upon him the watchful eye of a discerning Cheif Magistrate & in a selection of 6 judges he was the second.
“In 1802 District courts were abolished & Circuit Courts established; on this occasion, Mr. Coburn in the selection of Judges was the first & had the unanimous voice of the Senate.
“In a private capacity Judge Coburn is highly respected & to his good character is he indebted for the attention paid him in the above cases.
“His political character is & has been strictly republican.
“I have not formed an opinion on a slight acquaintance with this Gentleman, it is on one, existing since June 1785.”
